Citation Nr: 1647760	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  14-32 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Orlando, Florida


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized medical expenses for treatment at South Seminole Hospital on February 19, 2012.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2012 administrative decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Orlando, Florida.

In February 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the VA Regional Office in St. Petersburg, Florida (Travel Board hearing).  A transcript of the hearing is of record.

The record before the Board consists of the Veteran's paper claims file and electronic records within Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  The Veteran received treatment at South Seminole Hospital on February 19, 2012, for severe abdominal pain.

2.  The Veteran is financially liable for the expenses associated with the treatment he received at South Seminole Hospital on February 19, 2012.

3.  On the date of the treatment, the Veteran was not enrolled in any medical insurance plan.

4.  The Veteran is enrolled in the VA health care system, and received treatment at the Orlando VAMC within the 24-month period prior to February 19, 2012.

5.  VA facilities were not feasibly available to the Veteran, and attempts to avail himself of a VA facility would have been hazardous to his health on February 19, 2012.

CONCLUSION OF LAW

The criteria for entitlement to payment of or reimbursement for unauthorized medical expenses for treatment at South Seminole Hospital on February 19, 2012, have been met.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. § 17.1002 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The evidence currently of record is sufficient to substantiate the Veteran's claim of entitlement to payment of or reimbursement for unauthorized medical expenses for treatment received at South Seminole Hospital on February 19, 2012.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016) in relation to the claim.

Legal Criteria

Reimbursement for unauthorized medical expenses may be made pursuant to 38 U.S.C.A. § 1725 (West 2014).  To be eligible for payment or reimbursement, the claimant must satisfy all of the following criteria:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(h) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  38 C.F.R. § 17.1002 (2016).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

By way of background, the Veteran has received his primary medical care at the Orlando VAMC.  At his February 2015 hearing, he testified he receives care at the VAMC's clinic, which is open Monday through Friday until 5:00 p.m.  The record shows he lives more than 30 miles from Orlando.  The record indicates the Veteran received non-VA private medical treatment on February 19, 2012, at the South Seminole Hospital in Longwood, Florida, after being transported there by ambulance.  The Veteran initiated a claim with the Orlando VAMC for payment of or reimbursement for medical expenses for this treatment.  When his claim was denied by the VAMC, the present appeal timely followed.  

The evidence indicates the Veteran was taken by ambulance to the South Seminole Hospital Emergency Department in the early morning hours of February 19, 2012.  His primary complaints were nausea, dry heaving, constipation, and abdominal pain.  He also reported urinary tract infection (UTI)-like symptoms, but a urinalysis could not be performed due to the presence of an "interfering color."  Treatment notes show diagnoses given at admission were mononeuritis, dysuria, and UTI.  The Veteran received intravenous fluids and pain medication, and was discharged after approximately 4.5 hours.  

At his February 2015 hearing, the Veteran testified that several days prior to his hospitalization, he had been sick to his stomach and was unable to hold down any food or fluid.  He stated he had simply been lying in his bed in a fetal position dry heaving.  He recalled that after a few days of this illness, he telephoned his physician at the VAMC to request an appointment.  He stated that his physician recommended resting and continuing to try to drink water, but that he should go to the nearest emergency room if there were any further problems.  The Veteran stated that his symptoms started getting worse on the evening of February 18, 2012, and that he could not keep any fluids down and was in incredible pain.  He stated his condition became so bad that he decided to worry about any potential bills later on, and he called an ambulance at about 2:00 a.m., which took him to South Seminole Hospital.

The record shows that on February 17, 2012, two days prior to his hospitalization, the Veteran presented at the Orlando VAMC with pain in his abdomen, pelvis, and back, as well as dysuria and hematuria.  Imaging studies were performed and showed a 7 millimeter (mm) calcification near the kidney.  Calcified atherosclerosis of the abdominal aorta and iliac arteries was also noted.  The interpreting physician stated that the possibility of a kidney stone was not excluded by the studies.  

Additional imaging studies were performed on February 24, 2012, several days after the Veteran's hospitalization.  The same results were noted, but the interpreting physician stated that the irregular calcifications shown were "probably" arterial or vascular calcifications, "rather than renal collecting system calculi as queried."

A May 2012 VA treatment note states the Veteran's urogram results showed no ureter stones, but notes the Veteran was being followed by his primary physician for aneurysms.  A July 2012 note lists abdominal aortic and iliac aneurysms as active problems.  An August 2012 note shows the Veteran had a history of an abdominal aneurysm, and states that a March 2012 computerized tomography (CT) scan showed an abdominal aortic aneurysm and aneurysmal iliac arteries.

Upon a review of the foregoing, it is unclear whether the abdominal pain and other symptoms reported by the Veteran in February 2012 were the result of kidney stones or, instead, abdominal aortic and iliac artery aneurysms.

The Board notes the Orlando VAMC determined that VA facilities were feasibly available to the Veteran on February 19, 2012, and denied his claim on that basis.  The Board notes there is no indication that the Veteran was enrolled in any medical insurance plan on February 19, 2012.  The record shows the Veteran is enrolled in the VA healthcare system and received treatment at the Orlando VAMC within the 24-month period prior to February 19, 2012.  Based on these facts, the Veteran has satisfied all administrative requirements for payment of or reimbursement for his February 19, 2012, emergency medical expenses.  Therefore, the central issues that must be resolved in this case are: a) whether VA facilities were feasibly available to the Veteran; and b) whether a prudent layperson in the Veteran's position would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to his life or health on February 19, 2012.  

The Board first notes the Veteran's lay statements to the effect that his pain on February 19, 2012, was incredible and severe.  These statements are supported by the medical records which show that upon arrival to South Seminole Hospital, the Veteran reported severe abdominal pain in addition to other symptoms.  The Board also notes the Veteran was transported to South Seminole Hospital by ambulance.  As noted above, the Veteran resides roughly 30 miles from the Orlando VAMC.  South Seminole Hospital, on the other hand, is approximately 2 miles from the Veteran's home.  As such, the Board infers that the medical personnel transporting the Veteran determined that care for his symptoms was required more urgently than could be accomplished by driving 30 miles to the VAMC Emergency Department.  

The Board also notes again the Veteran's testimony to the effect that, prior to his decision to call an ambulance, he was advised to do so by his VA physician if he experienced further symptoms.  The Veteran subsequently called the ambulance only at 2:00 a.m., when his symptoms had worsened.   

Upon a careful review of the foregoing, the Board is satisfied that a reasonable lay person in the Veteran's position would have felt his life or health would be placed in jeopardy if he failed to obtain emergency non-VA care.  As such, the Board finds that all of the criteria under 38 U.S.C.A. § 1725 have been met, and that payment of or reimbursement for unauthorized medical expenses for treatment at South Seminole Hospital on February 19, 2012, is warranted. 


ORDER

Entitlement to payment of or reimbursement for unauthorized medical expenses for treatment at South Seminole Hospital on February 19, 2012, is granted.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


